  Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 1 of 15 PageID: 1



2011R00796/JTE/RDW/PJ


                         UNITED STATES DISTRICT COURT
                            DISTRICT Of NEW JERSEY


UNITED STATES OF AMERICA                  :       Hon.

                                                  Crim.   No.   18—
             V.


                                                  21 U.S.C.     § 331(a)     and
HISAO YABE                                :       333(a) (1)




                            INFORMAT I ON

             The Acting United States Attorney for the District of

New Jersey charges:

                                 BACKGROUND

             At all times relevant to this Information,                  unless

otherwise alleged:

   Defendant Hisao Yabe, Olympus Medical Systems Corporation,
                 and the TJF-Q18OV Duodenoscope

             1.      Olympus Corporation is a multinational

manufacturer of optical imaging,              laboratory,   and medical

equipment.        Olympus Corporation is headquartered in Tokyo,

Japan,    is listed on the Tokyo Stock Exchange,               and has

subsidiaries throughout the world,              including in the United

States.

             2.     Olympus Medical Systems Corporation               (“OMSC”)    is a

wholly owned subsidiary of Olympus Corporation,                 and is located


                                      1
   Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 2 of 15 PageID: 2



in Tokyo,   Japan.     OMSC developed and manufactured endoscopes,

including duodenoscopes,      for direct internal observations of the

human body.

            3.      HISAO YABE was the Division Manager for the

Quality and Environment Division of OMSC.                YABE was the top-

ranking person at DM50 for regulatory matters,               including having

responsibility for adverse event reporting to the U.S.               Food and

Drug Administration      (‘FDA”)

            4.      Duodenoscopes are flexible,          lighted tubes that

are threaded through the mouth,      throat,       and stomach into the top

of the small intestine      (duodenum)   .     The end of the tube has a

light,   camera,    and forceps elevator,       which is controlled by an

elevator wire that passes through a channel in the tube.

            5.      Duodenoscopes are used during endoscopic

retrograde cholangiopancreatography            (“ERCP”),    a potentially

life—saving procedure to diagnose and treat problems in the

pancreas and bile ducts.       Duodenoscopes are used throughout the

world,   including within the United States,             where duodenoscopes

are used in more than 500,000 ERCP procedures each year.

            6.      Because duodenoscopes are reusable devices,

duodenoscopes must be reprocessed            (cleaned)   after each use by a

procedure established by the manufacturer.                If a_reprocessing is

unsuccessful,      infectious material may remain on or in the

duodenoscope,      and subsequent patients treated with the


                                     2
   Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 3 of 15 PageID: 3



duodenoscope may become infected,        which may lead to serious

illness or death.

                                  aduodeno    opeiiwo.lves an_tnitiaL

“pre-cleaning” step in which a technician manually washes the

duodenoscope with fluids and a brush and a second step that can

also be done manually but that most commonly is done

automatically by placing the scope in a dishwasher-type machine,

called an automated endoscope reprocessor.

           8.     Between August 2012 and October 2014,         Olympus

Corporation and its subsidiaries had approximately 85% of the

United States market for duodenoscopes.

           9.     In 2010,    Olympus America Inc.   (“OAI”),   another

wholly owned,    indirect subsidiary of Olympus Corporation,         began

marketing and distributing the TJF-Q18OV duodenoscope            (“Q18OV”)

in the United States.        OMSC manufactured the Q18OV.

           10.    Unlike previous Olympus duodenoscopes,        the Q18OV

had a closed elevator wire channel.        The Q18OV’s sealed channel

was intended to prevent bodily fluids from entering the elevator

wire channel,    thus,   according to OMSC,   eliminating the need to

clean the elevator wire channel.




                                     3
   Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 4 of 15 PageID: 4



                               FDA and the FDCA

            11.     FDA is responsible for protecting the health and

saty_oftheerican_publicbya

that medical devices intended for use in the treatment of human

beings are safe and effective for their intended uses.                       Pursuant

to its statutory mandate,       FDA regulates the manufacture,

processing,   packing,     labeling,      and shipment in interstate

commerce of medical devices.

            12.    The Federal food,          Drug,   and Cosmetic Act

(“FDCA”),   among other things,          governs the manufacture and

interstate distribution of medical devices for human use,                     as

codified at Title 21,       United States Code,             Sections 301—399f.

                          Medical Device Reporting

            13.    The FDCA and its implementing regulations provide

a mechanism that allows FDA,        and others,         to identify and monitor

adverse events     (deaths and serious injuries)               and certain

malfunctions involving medical devices.

            14.    Pursuant to 21 U.S.C.          § 360i(a)      and 21 CFR Part

803,   medical device manufacturers must              (1)   develop,   maintain,

and implement written procedures for the identification and

evaluation of all malfunctions,           serious injuries,           and deaths to

determine whether a Medical Device Report                   (“MDR”)   is required

for an event;     (2)   submit MDR reportable events involving their

medical devices to FDA;      and   (3)    establish and maintain complete


                                          4
     Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 5 of 15 PageID: 5



files for all MDR events.          These requirements apply to all

manufacturers of medical devices in the United States,             including

                                                     —the -itd_Stat.s,_

such as OMSC.

              15.     Manufacturers must file an MDR with FDA within

thirty     (30)     days of receiving or becoming aware of information

that reasonably suggests that a device the manufacturer markets

(a) may have caused or contributed to a death or serious injury

or   (b)   has malfunctioned and the device or a similar device the

manufacturer markets would be likely to cause or contribute to a

death or serious injury if the malfunction were to recur.              Such

reports are referred to as “initial reports.”              Manufacturers who

subsequently obtain information about the event that was not

known or was not available when the initial report was

submitted,        but which would have been required to be submitted as

part of the initial report had that additional information been

known or available, must file a supplemental report or

“supplemental MDR” with FDA within thirty          (30)    days of receiving

the additional information.

              16.     MDR5 are one of the post-market surveillance

tools FDA uses to monitor device performance,             detect potential

device—related safety issies,        and contribute to benefit-risk

assessments of devices.




                                       5
   Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 6 of 15 PageID: 6



            17.   A device is deemed to be “misbranded” under 21

U.S.C.   § 352(t) (2)   if a manufacturer fails or refuses to furnish

                                                                             —




respecting the device.      The FDCA prohibits the introduction of

misbranded medical devices into interstate commerce,          pursuant to

21 U.S.C.   § 331(a).

                  The Q18OV and OMSC’s NOR Reporting

            18.   As the manufacturer of the Q18OV,      OMSC bore

ultimate responsibility for the filing of MDR5 to FDA for

adverse events involving the Q18OV anywhere in the world.            Prior

to April 2012,    CAl personnel filed MDRs for OMSC for adverse

events occurring anywhere in the world.         In early 2012,   HISAC

YABE approved shifting responsibility for preparing and filing

MDRs for adverse events occurring outside of North and South

America from CAl personnel in the United States to oMSC

personnel in Japan.

            19.   CMSC employees received minimal training to

prepare for this transfer of responsibilities,        which left them

uncertain about what information must be included in an MDR and

in what circumstances a supplemental MDR must be filed.           Some

OMSC employees believed that they had inadequate resources to

take over the responsibility,     and informed HISAC YABE that they

needed additional training and resources to meet the MDR




                                     6
   Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 7 of 15 PageID: 7



reporting requirements.       HISAO YABE denied their requests for

assistance.

  ____Erasmus_Medica1Center_fNether1ands)_Infetjons.

            20.     Between January and April 2012,      approximately 22

patients at the Erasmus Medical Center in the Netherlands were

infected with Pseudomonas aeruginosa after the same TJF-Q18OV

duodenoscope was used on them.         Pseudomonas aeruginosa was

detected in a sample collected from the device.

            21.     In March 2012,   officials from Erasmus Medical

Center notified an Olympus Corporation subsidiary in the

Netherlands of the infections.         In April 2012,    employees of OMSC

learned of the infections.

            22.      On or about May 25,   2012,   OMSC filed an MDR

concerning the infections at Erasmus Medical Center.            The MDR

stated,   “OMSC can not    [sic]   conclusively determine the cause

[sic]   this event.     However,   it can be considered as a possible

cause of this phenomenon that the patient infected from other

than the endoscope and procedure such as environmental factor in

the facility.”       HISAO YABE was aware of the filing of this MDR.

            23.    As OMSC was preparing the MDR,       an independent

expert,   Dr. Arjo Loeve of Delft University of Technology in the

Netherlands,      disassembled the Erasmus duodenoscope in the

presence of representatives from Olympus Europe and Erasmus.              He

took samples from various points on the scope,          analyzed the

                                      7
   Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 8 of 15 PageID: 8



scope itself,       and prepared a detailed report        ——   “Investigation

Report on Scope G—206”          —-   commonly referred to as “the Delft

                                     ___




              24.   The Olympus subsidiary in the Netherlands

received a draft of the Delft Report in Dutch on or about May

22,   2012,   and a final version of the Delft Report in Dutch on or

about June 30,      2012.    OMSC,     including HISAO YABE,    received an

English translation of the Deift Report on or about August 6,

2012.

              25.   The Deift Report stated that Pseudomonas

aeruginosa was found on the cap of the scope and that brownish

deposits were found at several places,              including in the closed

elevator channel      (referred to in the Delft Report as the

propulsion cavity)     .    The Deift Report observed that the tip of

the scope had cracks,        corners,      and cavities that were very

difficult to reach with a brush.               The Delft Report further

stated that the 0—ring       —-      which was designed to seal the closed

elevator wire channel       ——    likely failed to function properly and

that it was “likely that moisture and/or biological material

from the shaft or the tip of the endoscope entered the

propulsion cavity and has remained and/or grown there.”                The

Delft Report’s conclusions included that the scope’a tiphad

various cracks,      corners,     and crevices that could harbor bacteria

and could be cleaned only with great difficulty; that deposits


                                           8
     Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 9 of 15 PageID: 9



were found at various places,              including in an area that should

have been sealed from liquids;              and that the 0-ring did not

                                                   Repcrt -recommended

immediate further investigation of all such scopes,                   updating the

cleaning instructions,           and improving the quality of the seals.

                26.    0MSC was required to supplement the initial MDR

regarding the Erasmus adverse events upon receiving the Delft

Report,    but did not do so.

                27.    HISAO YABE did not implement the Delft Report’s

recommendations.          Instead,    HISAO YABE was involved in writing

and approved a submission to the Dutch Health Inspectorate

(“IGZ”)    ——    a Dutch government agency akin to FDA           ——   on or about

September 12,         2012,   that dismissed the Deift Report’s

methodology and conclusions,              insisted that Olympus’s existing

reprocessing instructions            ——   if followed properly   ——   were

sufficient to clean the TJF-Q18OV duodenoscope,              and pointed to

other potential causes of infections,              including “hands of

doctor/nurse and etc.          which are used around the procedure.”

                28.    FDA considered the Deift Report’s findings

significant when It first learned of the report more than two

years later.          Upon learning of the Delft Report independently of

OMSC,   FDA contacted OAI,        asked if Olympus was aware of the

report,   and encouraged the company to obtain and read the report

--   a report that,      unbeknownst to FDA,      OMSC and HISAO YABE had

                                            9
    Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 10 of 15 PageID: 10



   received more than two years earlier.              FDA communicated concerns

   regarding information included in the Deift Report and asked OAI

—_for addiionalino.rmatjorj.                            -______




                 29.    In January 2013,     an Olympus Corporation

   subsidiary in Europe,        at the request of the IGZ,        sent a Field

   Safety Corrective Action        (“FSCA”)      to customers in the

   Netherlands.        A subsidiary of Olympus Corporation in Europe

   prepared the notice and sent it to all European customers in or

   around January 2013.         The January 2013 FSCA reminded customers

   to pay close attention to the Q18OV’s reprocessing instructions.

   An accompanying “Quick Reference Guide” suggested use of a small

   brush   ——   the MAJ—1888,    which was an optional accessory available

   only in Europe      ——   to obtain deeper access to the forceps

   elevator durIng reprocessing.

                 30.   On or about September 17,       2013,   as part of an FDA

   effort to review information regarding risks associated with the

  transmission of infections by all major duodenoscopes being

  marketed in the United States,            FDA sent OMSC a request for

  additional information         (“AIR”),   seeking more information about

  certain MDRs OMSC had filed relating to the Q18OV and other

  scopes.       The letter reminded OMSC of its obligation to file

  initial MDRs or supplemental MDRs if required.               HISAO YABE

  received a copy of this letter.




                                            10
  Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 11 of 15 PageID: 11



             31.    On or about October 9,    2013,    HISAO YABE and OMSC

 employees he supervised had a meeting in which they discussed,

_amon.g obher_thislither tofiJe -a supplemental MDRr&garding

 the Erasmus adverse events.       Prior to the meeting,      HISAO YABE

 instructed the employees that if a supplemental MDR were

 required,   it should be filed.    An internal OMSC document

 circulated to HISAO YABE around the time of the meeting stated

 that a supplemental MDR was required.         However,    OMSC did not

 file a supplemental MDR at that time.

             32.    On or about March 13,    2015,    over two years and

 seven months after receiving an English translation of the final

 Deift Report,     OMSC filed supplemental MDRs concerning each of

the 22 Erasmus patients who were infected with Pseudomonas

aeruginosa after the same Olympus TJF—Q18OV duodenoscope was

used on them.      The supplemental MDRs stated that Deift

University had disassembled the duodenoscope and found brownish

deposits on both sides of the 0-ring.

               Additional Infections and FDA’s Response

             33.   From 2012 until at least early 2015,       OMSC and

HISAO YABE learned of additional infection outbreaks at multiple

hospitals in Europe and the United States.            In each instance,

multiple patients on which the same Q18OV duodenoscope was used

were infected with the same type of infection.




                                    11
  Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 12 of 15 PageID: 12



              34.    In July 2014,      Olympus Europe,          at the request of

the French Agence Nationale de Sécurité du Médicament et des

ProduJt s _deS anté_4IANSM)              a_Erenchgoienmant_agencyakin_to___________

FDA   ——   sent a Field Safety Corrective Action                 (“FSCA”)    to its

customers in Europe.           The FSCA recommended that European

customers use the MAJ—1888 brush while cleaning the Q18OV.

             35.     On or about February 19,            2015,   FDA issued a

Safety Communication          ——   Design of Endoscopic Retrograde

Cholangiopancreatography (ERCP)            Duodenoscopes May Impede

Effective Cleaning       —-    informing users that the complex design of

duodenoscopes may impede effective cleaning.                     The Safety

Communication stemmed from the FDA’s effort to assess the safety

of all duodenoscopes          ——   not just OMSC’s Q18OV duodenoscope             —-




and applied to all duodenoscopes.              The FDA Safety Communication

noted that the design of duodenoscopes “causes challenges for

cleaning and high-level disinfection             .   .    .   part of the scopes

may be extremely difficult to access and effective cleaning of

all areas of the duodenoscope may not be possible.”                         The FDA

Safety Communication recommended that users “[f]ollow closely

all manufacturer instructions for cleaning and processing,” and

noted that “[e]ven though duodenoscopes are inherently difficult

to reprocess,       strict adherence to the manufacturer’s

reprocessing instructions will minimize the risk of infection.”




                                          12
 Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 13 of 15 PageID: 13



           36.    On or about March 4,           2015,       FDA released Updated

Information for Healthcare Providers Regarding Duodenoscopes.

                                        profes          ona.ls_informpa1ients oi        -___________




the potential risks of infection accompanying the use of

duodenoscopes,    and stated that FDA would continue evaluating

“alternative cleaning protocols         .    .   .    and explore additional

strategies to reduce the risk of infections.                    .   .   .“    The FDA

Updated Information noted that “FDA’s analysis indicates that

the reported duodenoscope-associated infections have occurred in

patients who have had procedures with duodenoscopes from all

three manufacturers.”       FDA noted that it was “not recommending

that healthcare providers cancel ERCP procedures for their

patients who need them.”

          37.     On or about March 26,              2015,   FDA issued a Safety

Communication    ——   New Reprocessing Instructions Validated for

Model TJF-Q18OV Duodenoscopes      ——       which announced new and

validated reprocessing instructions for the Q18OV.                           The new

instructions included changes to processing procedures on

precleaning, manual cleaning,     and manual high—level disinfection

and required use of the MAJ-1888 brush.




                                    13
 Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 14 of 15 PageID: 14



                                Count One

            (Introduction of Misbranded Medical Devices
   into Interstate Commerce, 21 U.S.C. § 331(a) and 333(a) (1))

             38.   The allegations contained in paragraphs 1 through

37 are realleged and incorporated herein as if set forth in

full.

             39.   On or about April 10,    2014,   in the District of

New Jersey and elsewhere,     defendant

                               HISAO YABE

did introduce and deliver for introduction,          and cause the

introduction or delivery for introduction,          into interstate

commerce,   misbranded   (pursuant to 21 U.s.c.     § 352(t) (2))    medical

devices,    including a device shipped to a hospital in New Jersey,

which were misbranded due to HISAO YABE’s failure by that time

to cause OMS2 to file with FDA a supplemental MDR relating to

infections at Erasmus Medical center.

            All in violation of 21 u.s.c.      § 331(a)   and 333(a) (1).




                                          ?J Ak
                                         RACHAEL A. HONIG
                                         ATTORNEY FOR THE
                                         UNITED STATES ACTING UNDER
                                         AUTHORITY CONfERRED BY
                                         28 u.s.c. § 515




                                    14
Case 2:18-cr-00726-SRC Document 1 Filed 12/10/18 Page 15 of 15 PageID: 15
